Citation Nr: 1212058	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-25 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine (lumbar spine disorder).

2.  Entitlement to service connection for cervical spine spondylosis (cervical spine disorder).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from August 1983 to 
June 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied reopening of service connection for lumbar spine disorder and cervical spine disorder.  The prior final decision was a Board decision denial of service connection in September 2005.  In April 2007, the Veteran submitted a claim to reopen service connection for these disorders.  

In a May 2011 decision on appeal, the Board found that new and material evidence had been received, reopened the claims for service connection for lumbar spine disorder and cervical spine disorder, and remanded the claims for further evidentiary development of requesting a VA compensation examination for lumbar and cervical spine disorders.  This was development was accomplished, and the claims for service connection were readjudicated on the merits in a December 2011 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Veteran presented testimony before a Decision Review Officer (DRO) at the St. Louis RO in October 2008 and October 2010.  Transcripts of those hearings are associated with the claims file.


FINDINGS OF FACT

1.  The Veteran sustained a back injury in service.

2.  Lumbar spine disorder symptoms were not chronic in service.

3.  Lumbar spine disorder symptoms have not been continuous since service separation.

4.  The Veteran's currently diagnosed lumbar spine disability is not related to active service.

5.  The Veteran sustained a neck injury in service.

6.  Cervical spine disorder symptoms were not chronic in service.

7.  Cervical spine disorder symptoms have not been continuous since service separation.

8.  The Veteran's currently diagnosed cervical spine disability is not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely May 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA spine examinations in 
November 2004 and December 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues of lumbar and cervical spine disorders has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA examinations, post-service VA and private treatment records, Social Security Administration (SSA) records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Lumbar Spine Disorder

The Veteran contends that he has a lumbar spine disorder that began during active service.  During the current claim, the Veteran asserted that he injured his back during service.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a back injury in service, but that lumbar spine disorder symptoms were not chronic in service.  Service treatment records are negative for any complaints or treatment for a back injury or disease; however, the Veteran reported that he injured his back during a parachute jump in service.  The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno at 469-70.

The Veteran's service treatment records indicate that the Veteran's back injury resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of a back injury.  The evidence in this case includes the April 1987 service separation examination report, which includes a summary of the Veteran's significant in-service medical history.  The April 1987 service separation examiner's review of the history is negative for any reports of symptoms of a back injury or lumbar spine disorder.  The April 1987 service separation clinical findings by the examiner revealed no lumbar spine abnormality.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of back injury in service, or complaints, treatment, or diagnosis of a lumbar spine disorder either during service, including at service separation in June 1987.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a lumbar spine disorder have not been continuous since service separation in 
June 1987.  As indicated, at the April 1987 service separation examination, the Veteran did not report any lumbar spine disorder symptoms, and his spine was clinically evaluated as normal.  

Following service separation in June 1987, the evidence of record shows no complaints, diagnosis, or treatment for any lumbar spine disorder until July 2000.  The evidence shows that a lumbar spine disorder first manifested many years after service in July 2000, notably over 13 years after service discharge, when the Veteran was diagnosed with degenerative changes of the lumbar spine.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  The absence of post-service complaints, findings, diagnosis, or treatment after service for many years until July 2000 is one factor, considered in addition to the other factors stated in this decision, that tends to weigh against a finding of either chronic lumbar spine disorder symptoms in service or continuous symptoms of a lumbar spine disorder after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

While the Veteran is competent to state that he had lumbar spine symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic lumbar spine disorder symptoms in service and continuous lumbar spine disorder symptoms since service, made in the context of the June 2001 claim for service connection (VA disability compensation) for a lumbar spine disorder, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles, 16 Vet. App. 370.  The recent statements of chronic lumbar spine disorder symptoms in service and continuous post-service lumbar spine disorder symptoms are inconsistent with the service treatment record evidence, the Veteran's own contemporaneous lay history at the service separation examination, as well as the service separation examiner's summary of history and clinical examination.

The Veteran has made inconsistent statements concerning his lumbar spine disorder.  In the October 2008 DRO hearing, the Veteran testified that he injured his back in service in parachutist school in March 1984.  In the November 2010 DRO hearing, the Veteran testified that he injured his back in service during a jump in 1986.  See Caluza, 7 Vet. App. 498 (holding that, in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).

The Veteran's recent statements of chronic lumbar spine disorder symptoms in service and continuous post-service lumbar spine disorder symptoms are also inconsistent with the Veteran's own histories and the findings in VA and private treatment records.  Private treatment records dated from July 2000 to 
September 2002 do not reflect any report of an in-service lumbar spine injury, chronic lumbar spine disorder symptoms in service, or continuous lumbar spine disorder symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention a back injury in service, chronic lumbar spine disorder symptoms in service, or continuous lumbar spine disorder symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of a lumbar spine disorder symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment for many years after service are more probative than the more ambivalent and inconsistent statements regarding a lumbar spine disorder made pursuant to the recent claim for VA compensation benefits.  See Cartright, at 25; Pond (interest may affect the credibility of testimony).  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed lumbar spine disability is not related to his active service.  In the November 2004 VA medical examination, the Veteran was diagnosed with degenerative changes of the lumbar spine.  The VA examiner opined that there was no nexus in the Veteran's service treatment (medical) records for the lumbar spine condition, opining that it was less likely than not that the Veteran was service connected for a lumbar spine disability.  

In the December 2011 VA spine examination, the VA examiner diagnosed lumbar spine DDD.  The VA examiner opined that, based on the evidence of record, the Veteran's lumbar spine disability was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  The VA examiner reasoned that service treatment records did not reflect any treatment for a back injury and that, even if the Veteran experienced pain during parachute landings, it did not require medical attention.  The VA examiner also reasoned that the Veteran had done heavy labor, including concrete work and construction, for the past 
18 years and that he would be at a greater risk for developing arthritic changes in his back.

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The December 2004 VA examiner's opinion was based on the legally erroneous assumption that, because there was no documentation of treatment for a lumbar spine disability in the service treatment records, such injury or symptoms did not occur during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal, 5 Vet. App. at 461; Swann v. Brown, 5 Vet. App. 229 (1993).  Therefore, the Board finds the December 2004 VA medical examiner's opinion to lack probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The weight of the competent evidence demonstrates no relationship between the Veteran's current lumbar spine disorder and his military service, including no credible evidence of continuity of symptomatology of a lumbar spine disorder which would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  On the question of relationship of current lumbar spine disability to service, the only probative nexus opinion on file, in December 2011, weighs against the claim.  The December 2011 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file, including the Veteran's own reported histories and complaints, and fully articulated the opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against a finding of relationship of a lumbar spine disorder to service.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a lumbar spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Cervical Spine Disorder

The Veteran contends that he has a cervical spine disorder that began during active service.  During the current claim, the Veteran implies that he had a neck injury in service that occurred after about a year and a half into service, for which he states he was placed on profile.  He also contends that he had various impacts to the neck during 21 parachute jumps during service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran sustained a neck injury in service, including during parachute landings, but that cervical spine disorder symptoms were not chronic in service.  A May 1985 service treatment record shows that the Veteran reported neck pain.  The service examiner reported that the Veteran believed the neck pain might be related to sleeping.  The Veteran was prescribed medication and was placed on temporary restricted duty.  

The Veteran's service treatment records indicate that the Veteran's neck symptoms resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of a neck injury.  The evidence in this case includes the April 1987 service separation examination report, which includes a summary of the Veteran's significant in-service medical history.  The April 1987 service separation examiner's review of the history is negative for any reports of history of neck injury or symptoms of a neck injury or cervical spine disorder.  The April 1987 service separation clinical findings by the examiner revealed no cervical spine abnormality.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of neck injury in service, or complaints, treatment, or diagnosis of a cervical spine disorder either during service or at service separation in June 1987.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a cervical spine disorder have not been continuous since service separation in 
June 1987.  As indicated, at the April 1987 service separation examination, the Veteran did not report any cervical spine disorder symptoms, and his spine was clinically evaluated as normal.  

Following service separation in June 1987, the evidence of record shows no complaints, diagnosis, or treatment for any cervical spine disorder until October 2002.  The evidence shows that a cervical spine disorder first manifested many years after service in October 2002, notably over 
15 years after service discharge, when the Veteran was diagnosed with cervical strain.  See Maxson, 230 F.3d at 1333 (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  The absence of post-service complaints, findings, diagnosis, or treatment after service for many years until October 2002 is one factor, considered in addition to the other factors stated in this decision, that tends to weigh against a finding of either chronic cervical spine disorder symptoms in service or continuous symptoms of a cervical spine disorder after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

While the Veteran is competent to state that he had cervical spine symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic cervical spine disorder symptoms in service and continuous cervical spine disorder symptoms since service, made in the context of the June 2001 claim for service connection (disability compensation) for a cervical spine disorder, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles.  The recent statements of chronic cervical spine disorder symptoms in service and continuous post-service cervical spine disorder symptoms are inconsistent with the service treatment record entries, the Veteran's own contemporaneous lay history at the service separation examination, as well as the service separation examiner's summary of history and clinical examination.

The Veteran's recent statements of chronic cervical spine disorder symptoms in service and continuous post-service cervical spine disorder symptoms are also inconsistent with the Veteran's own histories and the findings in VA and private treatment records.  Private treatment records dated from July 2000 to 
September 2002 do not reflect that the Veteran was diagnosed with a cervical spine disability or reflect any report of an in-service cervical spine injury, chronic cervical spine disorder symptoms in service, or continuous cervical spine disorder symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention a cervical spine injury in service, chronic cervical spine disorder symptoms in service, or continuous cervical spine disorder symptoms since service.  See Cartright, at 25; Pond.  

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of a cervical spine disorder symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment for many years after service are more probative than the more ambivalent and inconsistent statements regarding a cervical spine disorder made pursuant to the recent claim for VA compensation benefits.  See Cartright, at 25; Pond (interest may affect the credibility of testimony).  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed cervical spine disability is not related to his active service.  In the November 2004 VA medical examination, the Veteran was diagnosed with cervical spondylosis.  The VA examiner opined that there was no nexus in the Veteran's service treatment (medical) records for the cervical spine condition, concluding that it was less likely than not that the Veteran was service connected for a cervical spine disability.  

In the December 2011 VA spine examination, the VA examiner diagnosed cervical spondylosis.  The VA examiner opined that, based on the evidence of record, the Veteran's cervical spine disability was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  The VA examiner reasoned that service treatment records only reflected treatment for an acute neck spasm, which was associated with his sleeping.  The VA examiner reported that even if the Veteran experienced pain during parachute landings, it did not require medical attention.  The VA examiner also reasoned that the Veteran had done heavy labor, including concrete work and construction, for the past 18 years after service, and that he would be at a greater risk for developing arthritic changes in his neck.

The December 2004 VA examiner's opinion was based on the legally erroneous assumption that, because there was no documentation of treatment for a cervical spine disability in the service treatment records, such injury or symptoms did not occur during service.  See Dalton, 21 Vet. App. 23 (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in the veteran's service medical records to provide a negative opinion).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal, 5 Vet. App. at 461; Swann.  Therefore, the Board finds the December 2004 VA medical examiner's opinion to lack probative value.  See Madden, 125 F.3d at 1481.  

The weight of the competent evidence demonstrates no relationship between the Veteran's current cervical spine disorder and his military service, including no credible evidence of continuity of symptomatology of a cervical spine disorder which would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  On the question of relationship of current cervical spine disability to service, the only probative nexus opinion on file, in December 2011, weighs against the claim.  The December 2011 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence.  The VA examiner reviewed the claims file, including the Veteran's own reported histories and complaints, and fully articulated the opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against a finding of relationship of a cervical spine disorder to service.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a cervical spine disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a cervical spine disorder is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


